      Case 1:20-cv-04392-VEC-BCM Document 28 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/1/20
ABRAHAM CRUZ,
            Plaintiff,                               20-CV-4392 (VEC) (BCM)
       -against-
FEDERAL AT I.C.M. MANHATTAN, N.Y.,
et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Plaintiff Abraham Cruz, who is now incarcerated in a State Correctional Institution in
Pennsylvania, seeks to pursue claims against unnamed officials of the "I.C. Metro Manhattan"
and against a fellow prisoner, identified only as Mr. Mannanlei, at "I.C.M. Manhattan." (Dkt.
No. 17.) There is no such federal facility in Manhattan. Reasoning that plaintiff may have
intended to identify the Metropolitan Correctional Center (MCC), the District Judge directed the
United States Attorney for the Southern District of New York, as attorney and agent for the
Bureau of Prisons (BOP), to identify the Warden of the MCC, the MCC psychiatrist to whom
plaintiff complained about an assault by a fellow prisoner, and the prisoner who was plaintiff's
cellmate in cell 6C-4 at the MCC. (Dkt. No. 23 at 4.)

      By letter dated November 30, 2020 (Dkt. No. 27), the United States Attorney reports that
the BOP has been unable to locate any record of plaintiff, or an inmate named Mannanlei, at the
MCC. Nor does the MCC contain a cell 6C-4. Id.

         No later than January 4, 2021, plaintiff shall provide the Court, in writing, with
information sufficient to identify the facility in which he was housed in 2011-12 when the events
alleged in his amended complaint took place. Specifically, plaintiff shall state, to the best of his
ability, the name of the facility; the address of the facility; plaintiff's federal register number
or inmate number while at the facility; whether the facility was operated by federal, state, or
local authorities; and whether the facility was a psychiatric facility.

        The Clerk of Court is directed to mail a copy of this order to plaintiff, along with a copy
of Dkt. No. 27.

Dated: New York, New York
       December 1, 2020                       SO ORDERED.


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
